PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/585,255
Filing Date: 30 Dec 2014
Appellant(s): Martikka et al.



__________________
Toimi T. Teelahti (Reg. No. 76,127)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument – “Examiner relies on the disclosure of Jeon to teach the claimed limitation of a request for data processing corresponding to the read identifier.  Appellant respectfully disagrees that Jeon discloses the claimed feature…Jeon does not appear to relate to any communication module for use with sports items…In contrast to the claimed invention, in Jeon, the desired software is manually selected by a user…” p.15 of Appeal Brief., and “However, there is no provision within Jeon for requesting data processing instructions corresponding to a read identifier from another location (such as a sports item)” p.16 of Appeal Brief.
Response – First of all, Balakrishnan discloses an invention capable of selecting different algorithms (i.e. data processing instructions) according to data received from an identification device (i.e. identifier) from a sport item (e.g. Fig. 4: 446 & [0004, 0089]).  Balakrishnan fails to disclose sending a request to a remote monitoring device for the data processing instructions (i.e. Balakrishnan has plurality of data processing instructions stored within its internal memory, and it fails to request data processing instructions from a remote monitoring device).  However, Jeon teaches an invention capable of requesting update of data processing instructions stored within an internal memory from a remote monitoring device (e.g Abstract & Fig. 5).  By modifying Balakrishnan with Jeon, one skilled in the art before the effective filing date of the claimed invention would have request an update (according to teachings of Jeon) of a selected data 
Although Jeon does not relate to communication module for use with a sport item, Balakrishnan discloses the communication module for use with a sport item (e.g. Fig. 4 & [0078, 0082-0084, 0094]).  Since the limitations recited in claim 1 is rejected in view of Balakrishnan and Jeon, the combination of Balakrishnan and Jeon discloses a communication module for use with a sport item that is capable of requesting update version of a selected data processing instructions from a remote monitoring device.  In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Balakrishnan with the teachings of Jeon since updating existing algorithm or data processing instruction periodically is well-known in the art, and Jeon is pertinent to the problem of the claimed invention and the invention of Balakrishnan.
And, as correctly pointed out by applicant, Jeon teaches an invention of requesting an update for a data processing instruction based on user input.  Jeon also teaches if an application corresponding to user inputted identifier has been previously installed, check whether the application is to be re-installed or updated ([0046]).  Thus, Jeon teaches once an identifier is inputted, a corresponding data processing instruction is checked to see if re-installed and/or updated is needed.  By modifying Balakrishnan with Jeon, the invention would have the benefit of checking to see if update of a selected data processing instruction (previously installed within local memory of Balakrishnan) according to read identifier of a sport item is needed so that the most up-to-date version of the selected processing instruction could be obtained.  Therefore, the 

Argument – “Appellant respectfully disagrees that any motivation exists for a person of ordinary skill in the art to combine Balakrishnan and Jeon, and further notes that the required rational underpinning has not been provided” and “the teachings of Balakrishnan and Jeon are opposed; Balakrishnan relates only to automated algorithm selection and Jeon only to manual software selection” p.17 of Appeal Brief.
Response – As discussed above, Balakrishnan discloses the claimed invention except for requesting the selected data processing instructions from a remote monitoring device, and Jeon teaches re-install or update of a data processing instructions based on user inputted identifier.  As well-known in the art, update for data processing instructions is required periodically.  And, Jeon teaches an invention that would check to see if re-install or update of a corresponding data processing instruction is required based on user inputted identifier.  Therefore, by modifying Balakrishnan with Jeon, the invention of Balakrishnan would have the benefit of checking to see if update of a data processing instructions corresponding to a read identifier is required.  Thus, optimum result of data processing of the invention Balakrishnan could be achieved by obtaining the most up-to-date version of the selected data processing instructions.
Furthermore, Jeon is cited mainly to provide the teachings that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to check and request an update of a selected data processing instructions from a remote monitoring device.  The inventions of Balakrishnan and Jeon do not oppose to each other because it is not the intention of the examiner to replace the system of Balakrishnan with Jeon.  Jeon is provided 

Argument – “In any case, modification of the automatic system of Balakrishnan with a teaching from the manual system of Jeon would change the principle of operation of the disclosure of Balakrishnan” p. 19 of Appeal Brief.
Response – The examiner disagrees with the argument because modifying Balakrishnan with Jeon does not require change of principle of operation of Balakrishnan.  By modifying Balakrishnan with Jeon, Balakrishnan only have to include a further processing step to check for update of a selected data processing instructions.  Whether the identifier is obtained automatically and/or manually is irrelevant because the invention of Balakrishnan would have benefited from the modification either way.  Thus, Balakrishnan is not required to modify to obtain the identifier manually.

Argument – “Jeon is non-analogous art with respect to Balakrishnan” p. 19 of Appeal Brief.
Response – It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and Balakrishnan are related to data processing instructions for 

Argument – “the claimed limitation of a request to said wireless monitoring device for data processing instructions that correspond to said identifier read from sports item is not disclosed or fairly taught by Parkkinen or the other cited documents” p. 21 of Appeal Brief.
Response – As discussed above, Balakrishnan discloses selecting data processing instructions according to read identifier from sports item (e.g. Fig. 4: 446 & [0004, 0089]), and Jeon further cited to teach updating selected processing instructions (e.g. Abstract & Fig. 5).  Thus, the combination of Balakrishnan and Jeon discloses an invention that would request data processing instructions according to read identifier from sports item.  Parkkinen is further cited to teach obtaining requested data processing instructions from a remote monitoring device if it is not found within local memory (e.g. col 5 line 43 – col 6 line 17).  Although Parkkinen does not teach the argued limitation, the combination of Balakrishnan, Jeon and Parkkinen discloses the claimed limitation as recited in claim 23.

Argument – “Even if the prior art contained all of the elements of the claim, a rational underpinning for every motivation to combine the elements has not been provided” and “Both Balakrishnan and Jeon disclose servers.  There appears to be no new teaching regarding servers within Parkkinen that would improve the functioning of Balakrishnan or Jeon, singly or jointly” p. 22 of Appeal Brief.
Response – Parkkinen provides a further teachings of requesting data processing instructions that is not stored within local memory from a remote monitoring device (e.g. col 5 line 43 – col 6 line 17).

Argument – “Parkkinen is non-analogous art with respect to Balakrishnan” p. 22 of Appeal Brief.
Response – It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and Balakrishnan are related to data processing instructions for processing data, and Parkkinen is related to requesting a new data processing instructions from a remote monitoring device when it is not stored within a local memory.  The teachings of Parkkinen would reduce the size of a memory required in Balakrishnan for storing large amount of data processing instructions.  Thus, Parkkinen is in the field of applicant’s endeavor and pertinent to the particular problem with which the applicant was concerned (i.e. data processing instructions).

Argument – “All of the claimed elements cannot be found in the prior art” and “Even if the prior art contained all of the elements of the claim, a rational underpinning for every motivation to combine the elements has not been provided” p. 23 of Appeal Brief.
Response – As previously discussed, Balakrishnan discloses selecting data processing instructions according to read identifier from sports item (e.g. Fig. 4: 446 & [0004, 0089]), and 

In addition, since no separate arguments are presented for claims 2, 5-16, 18 and 21-22, these claims are unpatentable at least based on the forgoing reasons.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAM WAN MA/Examiner, Art Unit 2688                                                                                                                                                                                                        
Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688              

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.